Case 2:20-cv-07145-DMG-AFM Document 16 Filed 09/02/20 Page 1 of 2 Page ID #:59



  1   JOHN R. HABASHY - SBN
      (john@lexiconlaw.com)
  2   LEXICON LAW, PC
      633 W. Fifth St., 28th Floor
  3   Los Angeles, CA 90071
      Telephone: 213-233-5900
  4   Fax: 888-373-2107
  5   Local Counsel for Plaintiff and the Proposed Class
  6   Ryan M. Kelly (Pro Hac Vice)
      (rkelly@andersonwanca.com)
  7   ANDERSON + WANCA
      3701 Algonquin Road, Suite 500
  8   Rolling Meadows, IL 60008
      Telephone: 847-368-1500
  9   Fax: 847-368-1501
 10
      Counsel for Plaintiff and the Proposed Class
 11
 12
 13                       UNITED STATES DISTRICT COURT
 14                      CENTRAL DISTRICT OF CALIFORNIA
 15   GEORGE PAPPAS, individually and
                                               Case No.: 2:20-cv-07145
 16   as the representative of a class of
      similarly-situated persons,
 17
                                               PLAINTIFF’S NOTICE OF
 18                            Plaintiff,
            v.                                 VOLUNTARY DISMISSAL
 19
 20   GOODRX, INC. and GOODRX
      HOLDINGS, INC., Delaware
 21   corporations,
 22
                               Defendants.
 23
 24
 25
 26
 27
 28
Case 2:20-cv-07145-DMG-AFM Document 16 Filed 09/02/20 Page 2 of 2 Page ID #:60



  1         Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), Plaintiff, GEORGE PAPPAS,
  2   through his undersigned attorneys, hereby voluntarily dismisses this action with
  3   prejudice, class allegations without prejudice, each side to bear its own costs.
  4
  5
  6   DATED: September 2, 2020               LEXICON LAW, PC
  7
  8                                          By: /s/ John R. Habashy
                                             JOHN R. HABASHY
  9
 10                                          ANDERSON + WANCA
                                             RYAN M. KELLY (pro hac vice)
 11
 12                                          Attorneys for Plaintiff

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                -2-
